United States Court of Appeals
                              For the Eighth Circuit
                         ___________________________

                                 No. 20-1968
                         ___________________________

                              United States of America,

                          lllllllllllllllllllllPlaintiff - Appellee,

                                             v.

                              Christine Michelle Hogate,

                        lllllllllllllllllllllDefendant - Appellant.
                                         ____________

                     Appeal from United States District Court
                     for the Southern District of Iowa - Central
                                   ____________

                             Submitted: January 14, 2021
                              Filed: January 22, 2021
                                   [Unpublished]
                                   ____________

Before COLLOTON, GRUENDER, and SHEPHERD, Circuit Judges.
                         ____________

PER CURIAM.

      Federal prisoner Christine Hogate appeals the district court’s1 denial of her
motion seeking release under 18 U.S.C. § 3582(c)(1)(A)(i). Hogate’s appointed

      1
        The Honorable James E. Gritzner, United States District Judge for the Southern
District of Iowa.
counsel has moved to withdraw and filed a brief arguing that the district court erred in
denying relief.

      The district court determined that the circumstances that Hogate cited did not
amount to extraordinary or compelling reasons that warranted a sentence reduction.
We conclude that there was no abuse of discretion in the district court’s determination.
See United States v. Loggins, 966 F.3d 891, 893 (8th Cir. 2020). Accordingly, we
affirm and grant counsel leave to withdraw.
                       ______________________________




                                          -2-